Order entered December 19, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00456-CV

                                 WILLIAM CHU, Appellant

                                              V.

    DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR THE
   CERTIFICATE HOLDERS OF SOUNDVIEW HOME LOAN TRUST 2005-OPT3,
           ASSET-BACKED CERTIFICATE SERIES 2005-OPT3 AND
         AMERICAN HOME MORTGAGE SERVICING, INC., Appellees

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 09-13182

                                          ORDER
         We GRANT the parties’ agreed motion to release the supersedeas bond. We ORDER

Gary Fitzsimmons, Dallas County District Clerk, to release the bond and mail the proceeds of the

payment bond to William Chu at his place of business, 4455 LBJ Freeway, #909, Dallas, Texas

75244.


                                                     /s/   DAVID L. BRIDGES
                                                           JUSTICE